Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2014

                                      No. 04-14-00191-CV

                           IN THE INTEREST OF D.R.P., A Child,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-03045
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        This is an accelerated appeal from an order terminating parental rights and the notice of
appeal must be filed within twenty days after the judgment is signed in such an appeal. See TEX.
R. APP. P. 26.1(b). Motions for new trial and other specific post-judgment motions will not
extend the time to perfect an accelerated appeal. See TEX. R. APP. P. 28.1(b). In this case, the
trial court signed its Order in Suit Affecting Parent-Child Relationship and Dismissal of TDFPS
on February 20, 2014. Therefore, any notice of appeal was due on March 12, 2014. Appellant
filed her notice of appeal on March 14, 2014. A motion for extension of time to file the notice of
appeal must be filed within fifteen days after the twenty-day deadline for filing a notice of
appeal. See TEX. R. APP. P. 26.3. Therefore, appellant was required to file a motion for
extension of time no later than March 27, 2014; however, she did not do so. Accordingly,
appellant’s notice of appeal was not timely.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        If Mr. Uretsky fails to respond within the time provided, this appeal appeal will be
dismissed. See TEX. R. APP. P. 42.3(a), (c).


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2014.



                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court